DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claimed limitation of “body” is interpreted per page 22, lines 17-21 of the written disclosure as “In Figures 1 to 17 the body comprises multiple parts assembled together. In the first embodiment the body includes an article 300 of the first embodiment and a collapsible portion comprising button 160. In the second 20 embodiment the body includes an article 1300 of the second embodiment and a piston 600.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (“Kim”) (U.S. Pub. 2015/0203260).
	Regarding claim 1, Kim discloses a liquid container which comprises:
an over-cap (100) detachable from a body (the assembly of 400, 100, 200, 300), the over-cap detachably connects the body to a drinks vessel (10) and covers an entrance (20) to the vessel;

wherein a portion of the over-cap for covering the entrance comprises a shutter (300) for shutting the passage,
the over-cap and a portion of the body which receives and attaches to the over-cap cooperate to hold the over-cap on the vessel so that the shutter unblocks the passage as the body is detached from the vessel.
	Regarding claim 4, Kim discloses that the overcap is arranged to close the entrance (20).
	Regarding claim 5, Kim discloses that the body comprises an assembly of the portion adapted to be squeezed (100, 200) and an article (400) which partially encloses the reservoir.
	Regarding claim 8, Kim discloses that the over-cap is detachable from the article.
	Regarding claim 9, Kim discloses that the over-cap (100) comprises a first lock (110) to form an interlock with a second lock (protrusion on container neck seen in figure 5) on the vessel to hold the over-cap on the vessel (10).
	Regarding claim 18, Kim discloses that the passage (310, 342) is a nozzle (seen in figure 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim, et al. (“Kim”) (U.S. Pub. 2015/0203260).
Regarding claim 3, Kim discloses that both the vessel and the reservoir may contain pastuerizable material (¶ [0030]: additive may contain juice; ¶ [0035]: container may contain milk, both of which are well-known to be pastuerizable).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 9 above, and further in view of Clarkson (U.S. Pub 2007/0023299).
	Regarding claim 10, Kim discloses a first lock and an interlock, per claim 9, but does not specify holding means to prevent the first lock from being freed of the interlock as the body is detached from the vessel.  Clarson discloses a body (15) with a first lock (32) and holding means (hook on the bottom of 32 attached to protrusion on the neck of vessel 20, seen in figure 4 and others), the holding means preventing the first lock from being freed of the interlock as the body is detached from the vessel.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of holding means to prevent the removal of the first lock to provide evidence of tampering with the body after engagement with the vessel.  (¶ [0057])
Allowable Subject Matter
Claims 2, 6, 7, 11-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 2 and 16 require that the portion of the body adapted to be squeezed or displaced is a piston that is slidable in the reservoir.  Kim discloses a membrane that is squeezed and it Claims 6 and 7 depend from claim 2.
	Claims 11 and 12 require that the portion of the body which receives and attaches to the over-cap is a socket.  The specification defines the socket as structures 310, 1310.  Kim does not disclose a separate socket which receives and attaches to the over-cap and it would not have been obvious to add another component to the assembly without improper hindsight analysis.  Claims 13-15, 17, 19 and 20 depend from claim 11.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754